                        IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF ALASKA

LISA D.,1

                               Plaintiff,
    vs.

ANDREW SAUL,
Commissioner of Social Security,

                               Defendant.          Case No. 3:19-CV-00242-TMB


                                   DECISION AND ORDER

       On or about June 9, 2016, Lisa D. protectively filed applications for disability

insurance benefits (“DIB”) under Title II and supplemental security income (“SSI”) under

Title XVI of the Social Security Act (“the Act”),2 alleging disability beginning June 1, 2009.3

Ms. D. has exhausted her administrative remedies and filed a Complaint seeking relief




1
  Plaintiff’s name is partially redacted in compliance with Federal Rule of Civil Procedure
5.2(c)(2)(B) and the recommendation of the Committee on Court Administration and Case
Management of the Judicial Conference of the United States. See Memorandum, Committee on
Court Administration and Case Management of the Judicial Conference of the United States (May
1, 2018), available https://www.uscourts.gov/sites/default/files/18-cv-l-suggestion_cacm_0.pdf.
2
  Title II of the Social Security Act provides benefits to disabled individuals who are insured by
virtue of working and paying Federal Insurance Contributions Act (FICA) taxes for a certain
amount of time. Title XVI of the Social Security Act is a needs-based program funded by general
tax revenues designed to help disabled individuals who have low or no income. Lisa D. brought
claims under Title II and Title XVI. Although each program is governed by a separate set of
regulations, the regulations governing disability determinations are substantially the same for both
programs. Compare 20 C.F.R. §§ 404.1501–1599 (governing disability determinations under Title
II) with 20 C.F.R. §§ 416.901–999d (governing disability determinations under Title XVI). For
convenience, the Court cites the regulations governing disability determinations under both titles.
3
 Administrative Record (“A.R.”) 11, 195–207. The applications list July 1, 2016 as the application
date. A.R. 195, 202.




          Case 3:19-cv-00242-TMB Document 16 Filed 04/29/20 Page 1 of 36
from this Court.4 Ms. D.’s opening brief asks the Court to reverse and remand the agency

decision.5 The Commissioner filed an Answer and a brief in opposition to Ms. D.’s opening

brief.6 Ms. D. filed a reply brief on January 10, 2020.7 Oral argument was not requested

and was not necessary to the Court’s decision. This Court has jurisdiction to hear an

appeal from a final decision of the Commissioner of Social Security.8 For the reasons set

forth below, Ms. D.’s request for relief will be granted.

                                   I.   STANDARD OF REVIEW

          A decision by the Commissioner to deny disability benefits will not be overturned

unless it is either not supported by substantial evidence or is based upon legal error. 9

“Substantial evidence” has been defined by the United States Supreme Court as “such

relevant evidence as a reasonable mind might accept as adequate to support a

conclusion.”10 Such evidence must be “more than a mere scintilla,” but may be “less than

a preponderance.”11 In reviewing the agency’s determination, the Court considers the


4
    Docket 1 (Lisa D.’s Compl.).
5
    Docket 12 (Lisa D.’s Br.).
6
    Docket 10 (Answer); Docket 13 (Defendant’s Br.).
7
    Docket 14 (Reply).
8
    42 U.S.C. § 405(g).
9
 Matney ex rel. Matney v. Sullivan, 981 F.2d 1016, 1019 (9th Cir. 1992) (citing Gonzalez v.
Sullivan, 914 F.2d 1197, 1200 (9th Cir. 1990)).
10
  Richardson v. Perales, 402 U.S. 389, 401 (1971) (quoting Consol. Edison Co. v. NLRB, 305
U.S. 197, 229 (1938)).
11
  Perales, 402 U.S. at 401; Sorenson v. Weinberger, 514 F.2d 1112, 1119 n.10 (9th Cir. 1975)
(per curiam).


Case No. 3:19-cv-00242-TMB, Lisa D. v. Saul
Decision and Order
Page 2 of 36


           Case 3:19-cv-00242-TMB Document 16 Filed 04/29/20 Page 2 of 36
evidence in its entirety, weighing both the evidence that supports and that which detracts

from the administrative law judge (“ALJ”)’s conclusion.12 If the evidence is susceptible to

more than one rational interpretation, the ALJ’s conclusion must be upheld.13 A reviewing

court may only consider the reasons provided by the ALJ in the disability determination

and “may not affirm the ALJ on a ground upon which he did not rely.”14 An ALJ’s decision

will not be reversed if it is based on “harmless error,” meaning that the error “is

inconsequential to the ultimate nondisability determination, or that, despite the legal error,

the agency’s path may reasonably be discerned, even if the agency explains its decision

with less than ideal clarity.”15 Finally, the ALJ has a “special duty to fully and fairly develop

the record and to assure that the claimant’s interests are considered.”16 In particular, the

Ninth Circuit has found that the ALJ’s duty to develop the record increases when the

claimant is unrepresented or is mentally ill and thus unable to protect her own interests.17




12
     Jones v. Heckler, 760 F.2d 993, 995 (9th Cir. 1985).
13
  Gallant v. Heckler, 753 F.2d 1450, 1453 (9th Cir. 1984) (citing Rhinehart v. Finch, 438 F.2d 920,
921 (9th Cir. 1971)).
14
     Garrison v. Colvin, 759 F.3d 995, 1010 (9th Cir. 2014).

 Brown-Hunter v. Colvin, 806 F.3d 487, 492 (9th Cir. 2015) (internal quotation marks and citations
15

omitted).
16
  Smolen v. Chater, 80 F.3d 1273,1288 (9th Cir. 1996) (superseded in part by statute on other
grounds, § 404.1529) (quoting Brown v. Heckler, 713 F.2d 441, 443 (9th Cir. 1983)); see also
Garcia v. Comm’r of Soc. Sec., 768 F.3d 925, 930 (9th Cir. 2014).
17
     Tonapetyan v. Halter, 242 F.3d 1144, 1150 (9th Cir. 2001).


Case No. 3:19-cv-00242-TMB, Lisa D. v. Saul
Decision and Order
Page 3 of 36


           Case 3:19-cv-00242-TMB Document 16 Filed 04/29/20 Page 3 of 36
                               II.    DETERMINING DISABILITY

          The Social Security Act (the Act) provides for the payment of disability insurance

to individuals who have contributed to the Social Security program and who suffer from a

physical or mental disability.18 In addition, Supplemental Security Income (SSI) may be

available to individuals who are age 65 or older, blind, or disabled, but who do not have

insured status under the Act.19 Disability is defined in the Act as follows:

          [I]nability to engage in any substantial gainful activity by reason of any
          medically determinable physical or mental impairment which can be
          expected to result in death or which has lasted or can be expected to last
          for a continuous period of not less than 12 months.20

The Act further provides:

          An individual shall be determined to be under a disability only if his physical
          or mental impairment or impairments are of such severity that he is not only
          unable to do his previous work but cannot, considering his age, education,
          and work experience, engage in any other kind of substantial gainful work
          which exists in the national economy, regardless of whether such work
          exists in the immediate area in which he lives, or whether a specific job
          vacancy exists for him, or whether he would be hired if he applied for work.
          For purposes of the preceding sentence (with respect to any individual),
          “work which exists in the national economy” means work which exists in
          significant numbers either in the region where such individual lives or in
          several regions of the country.21




18
     42 U.S.C. § 423(a).
19
     42 U.S.C. § 1381a.
20
     42 U.S.C. §§ 423(d)(1)(A), 1382c(a)(3)(A).
21
     42 U.S.C. §§ 423(d)(2)(A), 1382c(a)(3)(B).


Case No. 3:19-cv-00242-TMB, Lisa D. v. Saul
Decision and Order
Page 4 of 36


           Case 3:19-cv-00242-TMB Document 16 Filed 04/29/20 Page 4 of 36
          The Commissioner has established a five-step process for determining disability

within the meaning of the Act.22 A claimant bears the burden of proof at steps one through

four in order to make a prima facie showing of disability.23 If a claimant establishes a

prima facie case, the burden of proof then shifts to the agency at step five.24 The

Commissioner can meet this burden in two ways: “(a) by the testimony of a vocational

expert, or (b) by reference to the Medical-Vocational Guidelines at 20 C.F.R. pt. 404,

subpt. P, app. 2.”25 The steps, and the ALJ’s findings in this case, are as follows:

          Step 1. Determine whether the claimant is involved in “substantial gainful

activity.”26 The ALJ concluded that Ms. D. had not engaged in substantial gainful activity

since June 1, 2009, the alleged onset date.27

          Step 2. Determine whether the claimant has a medically severe impairment or

combination of impairments. A severe impairment significantly limits a claimant’s physical

or mental ability to do basic work activities and does not consider age, education, or work

experience. The severe impairment or combination of impairments must satisfy the




22
     20 C.F.R. §§ 404.1520(a)(4), 416.920(a)(4).
23
   Treichler v. Comm’r Soc. Sec. Admin., 775 F.3d 1090, 1096 n.1 (9th Cir. 2014) (quoting Hoopai
v. Astrue, 499 F.3d 1071, 1074–75 (9th Cir. 2007)); see also Tackett v. Apfel, 180 F.3d 1094, 1098
(9th Cir. 1999).
24
     Treichler, 775 F.3d at 1096 n.1; Tackett, 180 F.3d at 1098 (emphasis in original).
25
     Tackett, 180 F.3d at 1101.
26
     20 C.F.R. §§ 404.1520(a)(4)(i), 416.920(a)(4)(i).
27
     A.R. 14.


Case No. 3:19-cv-00242-TMB, Lisa D. v. Saul
Decision and Order
Page 5 of 36


           Case 3:19-cv-00242-TMB Document 16 Filed 04/29/20 Page 5 of 36
twelve-month duration requirement.28 The ALJ determined that Ms. D. had the following

severe impairments: status post cervical cancer; chronic kidney disease; chronic ACL tear

of the left knee; and degenerative disc disease of the lumbar spine. The ALJ determined

that Ms. D.’s mental impairments and vertigo were non-severe.29

          Step 3. Determine whether the impairment or combination of impairments meets

or equals the severity of any of the listed impairments found in 20 C.F.R. pt. 404, subpt.

P, app.1, precluding substantial gainful activity. If the impairment(s) is(are) the equivalent

of any of the listed impairments, and meet(s) the duration requirement, the claimant is

conclusively presumed to be disabled.30 If not, the evaluation goes on to the fourth

step. The ALJ determined that Ms. D. did not have an impairment or combination of

impairments that met or medically equaled the severity of a listed impairment.31

          Before proceeding to step four, a claimant’s residual functional capacity (“RFC”) is

assessed. Once determined, the RFC is used at both step four and step five. An RFC

assessment is a determination of what a claimant is able to do on a sustained basis

despite the limitations from her impairments, including impairments that are not severe.32

The ALJ concluded that Ms. D. had the RFC to perform light work as defined in 20 CFR

404.1567(b) and 416.967(b), except that she was additionally limited to: standing and


28
     20 C.F.R. §§ 404.1520(a)(4)(ii), 416.920(a)(4)(ii).
29
     A.R. 14–15.
30
     20 C.F.R. §§ 404.1520(a)(4)(iii), 416.920(a)(4)(iii).
31
     A.R. 16.
32
     20 C.F.R. §§ 404.1520(a)(4), 416.920(a)(4).


Case No. 3:19-cv-00242-TMB, Lisa D. v. Saul
Decision and Order
Page 6 of 36


           Case 3:19-cv-00242-TMB Document 16 Filed 04/29/20 Page 6 of 36
walking up to 4 hours in an 8 hour workday; sitting for up to 6 hours in an 8-hour workday;

frequent climbing of ramps or stairs, kneeling, and crouching; occasional crawling; no

climbing of ladders, ropes, or scaffolds; and avoiding concentrated exposure to non-

weather related extreme cold, moving and hazardous machinery, and unprotected

heights.33

          Step 4. Determine whether the claimant is capable of performing past relevant

work. At this point, the analysis considers whether past relevant work requires the

performance of work-related activities that are precluded by the claimant’s RFC. If the

claimant can still do her past relevant work, the claimant is deemed not to be disabled.34

Otherwise, the evaluation process moves to the fifth and final step. The ALJ found that

Ms. D. was not capable of performing past relevant work.35

          Step 5. Determine whether the claimant is able to perform other work in the

national economy in view of her age, education, and work experience, and in light of the

RFC. If so, the claimant is not disabled. If not, the claimant is considered disabled.36 The

ALJ determined that there were other jobs existing in the national economy that Ms. D.

was able to perform, including basket filler; garment sorter; and storage rental clerk.37




33
     A.R. 16.
34
     20 C.F.R. §§ 404.1520(a)(4)(iv), 416.920(a)(4)(iv).
35
     A.R. 21.
36
     20 C.F.R. §§ 404.1520(a)(4)(v), 416.920(a)(4)(v).
37
     A.R. 21–22.


Case No. 3:19-cv-00242-TMB, Lisa D. v. Saul
Decision and Order
Page 7 of 36


           Case 3:19-cv-00242-TMB Document 16 Filed 04/29/20 Page 7 of 36
          The ALJ concluded that Ms. D. was not disabled from June 1, 2009, the alleged

onset date, through August 29, 2018, the date of the ALJ’s decision.38

                      III.   PROCEDURAL AND FACTUAL BACKGROUND

          Ms. D. was born in 1984; she is 35 years old.39 Ms. D. reported working as a

housekeeper in a hotel; an office assistant; and personal care provider in the past.40 On

November 22, 2016, the Social Security Administration (“SSA”) determined that Ms. D.

was not disabled under the applicable rules.41 On July 13, 2018, Ms. D. appeared and

testified without representation at a hearing held before ALJ Paul Hebda.42 On August

29, 2018, the ALJ issued an unfavorable ruling.43 On July 24, 2019, the Appeals Council

denied Ms. D.’s request for review.44 On September 6, 2019, Ms. D. appealed to this

Court; she is represented by counsel in this appeal.45




38
     A.R. 22–23.
39
     A.R. 195, 202.
40
     A.R. 229.
41
     A.R. 80.
42
     A.R. 43–48.
43
     A.R. 8–23.
44
     A.R. 1–5.
45
     Docket 1.


Case No. 3:19-cv-00242-TMB, Lisa D. v. Saul
Decision and Order
Page 8 of 36


           Case 3:19-cv-00242-TMB Document 16 Filed 04/29/20 Page 8 of 36
         Medical Records and Medical Opinion Evidence

         The following are the relevant medical records46 after the alleged onset date of

June 1, 2009:

         From July 22 through July 24, 2012, Ms. D. saw Philip May, M.D., at University of

Washington Medical Center. She was diagnosed with left ureteral obstruction and a

urinary tract infection. At the time of initial evaluation, Dr. May determined that Ms. D.’s

stent failed and she had signs of left renal obstruction indicated by left flank pain and

rising creatinine. She had a left nephrostomy tube placed on July 23, 2012. She was

discharged on July 24, 2012.47

         On August 23, 2012, Ms. D. presented to the emergency department at Providence

Seward Medical Center. She reported increasing left flank pain; feeling febrile; and

nausea and vomiting. On physical examination, Ms. D. was awake, alert, and appeared

to be in moderate distress. The attending physician assessed Ms. D. with left flank pain,

UTI, and pyelonephritis.      The renal ultrasound showed “significant improvement in

hydronephrosis” with “no acute renal abnormalities.”48

         On December 31, 2012, Ms. D presented to the emergency department at

Providence Seward Medical Center. On examination, the attending physician observed

a nephrostomy site on her left flank with a foul smell and mild tenderness around the site.



 There are multiple duplicate treatment notes in the Court’s record. To the extent possible, the
46

Court cites the first treatment note to appear in the medical record.
47
     A.R. 284–86.
48
     A.R. 507–20.


Case No. 3:19-cv-00242-TMB, Lisa D. v. Saul
Decision and Order
Page 9 of 36


           Case 3:19-cv-00242-TMB Document 16 Filed 04/29/20 Page 9 of 36
The attending physician assessed Ms. D. with pyelonephritis. Ms. D. was provided Zofran

and Vicodin for her symptoms.49

          On January 30, 2013, Ms. D. had a CT scan of the abdomen and pelvis. The CT

showed “[n]o renal or ureteral calculi”; “[i]nterval resolution of right-sided hydronephrosis”;

“[i]nterval improvement of left-sided hydronephrosis”; and a “[p]ercutaneous nephrostomy

tube with a ureteral stent extending into the bladder.”50

          On February 22, 2013, Ms. D. saw Jane Miller, M.D., at the University of

Washington Medical Center. She underwent cystoscopic removal of her ureteral stent.51

          From April 10 to April 16, 2013, Ms. D. underwent bilateral ileal ureters surgery and

an appendectomy.52

          On April 30, 2013, Ms. D. followed up with Dr. Miller. She reported generally “doing

well” with normal bowel function and some incisional pain at the inferior region in the area

of her skin radiation injury.53

          On May 14, 2013, Ms. D. saw Dr. Miller. She reported episodes of fever, chills,

and right-sided flank pain associated with nausea and vomiting the previous weekend,

but Ms. D. reported that she did not seek medical care. She reported continued mild

right-sided upper abdominal discomfort. Dr. Miller noted that Ms. D. was 4 weeks status


49
     A.R. 475–79, 522–26.
50
     A.R. 289–90.
51
     A.R. 282.
52
     A.R. 276–81.
53
     A.R. 274–75.


Case No. 3:19-cv-00242-TMB, Lisa D. v. Saul
Decision and Order
Page 10 of 36


          Case 3:19-cv-00242-TMB Document 16 Filed 04/29/20 Page 10 of 36
post bilateral ileal ureters for radiation induced ureteral strictures. Dr. Miller also noted

that Ms. D. had undergone a cystogram with the removal of her Foley catheter two weeks

previously. Dr. Miller assessed Ms. D. with elevated creatinine; hyperchloremic acidosis;

urinary frequency; and incomplete emptying. Dr. Miller encouraged Ms. D. to reside in

Seattle “until we see where [ ] her renal function nadirs out.” She reported that Ms. D.

insisted on returning to Alaska. Dr. Miller prescribed sodium bicarbonate every 6 hours

to aid with morning acidosis.54

         On May 21, 2014, Ms. D. saw with Robin Bassett, ANP, at ANMC. She reported

“feeling well” that day. However, she also reported recurrent flank pain and blood in her

stool. Ms. D. reported taking eight bicarb tablets in the morning and at night for acidosis,

but ANP Bassett noted that she was prescribed 8 tabs total so Ms. D.’s account could not

“be right.” ANP Bassett noted that Ms. D. admitted having more muscle pain when she

did not take bicarb and potassium citrate. She reported feeling nauseated from potassium

citrate TID. On examination, Ms. D. was alert and oriented; in no acute distress; pleasant;

cooperative; and with an appropriate mood and affect. ANP Bassett noted that Ms. D.

denied dysuria, hematuria, flank pain, frequency, urgency, or incontinence, but had had

nocturia consistently since surgery in April 2013. Her creatinine level was 1.3 mg/dL.

ANP Bassett noted that Ms. D.’s renal ultrasound at the visit showed “no significant

changes from previous and no apparent blockage.”             She noted that the bilateral

hydronephrosis appeared “stable.” ANP Bassett assessed Ms. D with chronic kidney



54
     A.R. 272–73.


Case No. 3:19-cv-00242-TMB, Lisa D. v. Saul
Decision and Order
Page 11 of 36


          Case 3:19-cv-00242-TMB Document 16 Filed 04/29/20 Page 11 of 36
disease stage 3a “likely related to repeated infection and obstruction with chronic

dehydration with Type 1 RTA and hypocalcemia and metabolic acidosis with

hypocalciumia”; cancer of cervix with no recurrence after three years, but a new diagnosis

of melena; and eczema.55

         On June 27, 2014, Ms. D. followed up with Rebecca Johnson, M.D., at ANMC.

She reported pain from “really bad kidney refluxes.” Dr. Johnson observed that Ms. D.

was alert and oriented; in no acute distress; and was cooperative. Dr. Johnson increased

Ms. D.’s Percocet prescription for episodic, chronic pain.56

         On November 20, 2014, Ms. D. followed up with ANP Bassett. She reported

muscle weakness and soreness in her left leg. She reported kidney spasms in her left

flank and reported continuing to take her potassium supplements and sodium bicarb.

ANP Bassett reported that Ms. D. admitted “she notes more [muscle cramps] when she

does not take bicarb and potassium citrate.” ANP Bassett observed that Ms. D. was alert

and oriented; in no acute distress; and “always smiling” with clear and coherent speech

and an appropriate mood and affect. ANP Bassett noted that Ms. D.’s kidney function

was “good and improved over previously and her potassium and magnesium levels [were]

both good — her acid/base balance [was] good and [in fact] maybe even a bit

overcompensated.” Her creatinine was 1.2mg/dL. ANP Bassett also commented, “I do




55
     A.R. 441–60.
56
     A.R. 433–34.


Case No. 3:19-cv-00242-TMB, Lisa D. v. Saul
Decision and Order
Page 12 of 36


          Case 3:19-cv-00242-TMB Document 16 Filed 04/29/20 Page 12 of 36
believe she is taking her med[ications] as prescribed.” ANP Bassett recommended

reducing the sodium bicarb prescription slightly.57

         On December 9, 2014, Ms. D. saw Thomas Burke, M.D., at ANMC, for a follow-up

examination five years after her initial diagnosis of cervix cancer squamous cell stage III.

She reported feeling fine and having no complaints. Dr. Burke noted, “[t]his is the first

time the patient said that.” She reported that she was back to all normal activities with no

significant flank pain and was eating and voiding normally. Dr. Burke noted that Ms. D.’s

creatinine levels had been stable for over one year. He also noted that Ms. D.’s cervix

cancer was “considered cured.” Dr. Burke recommended following up in one year.58

         On December 18, 2014, Ms. D. saw Dr. Lubke at ANMC. On physical examination,

Dr. Lubke observed that Ms. D. was alert and oriented; in no acute distress; and with a

soft, non-tender abdomen. Dr. Lubke noted that Ms. D.’s last creatinine was 1.2 on

November 20, 2014 and was considered a stable finding. The renal ultrasound showed

stable bilateral hydronephrosis, with the right “slightly more prominent than the left.”59

         On January 29, 2015, Ms. D. saw Scot Hines, M.D., at ANMC. She reported

increasing difficulty with her left leg. Dr. Hines diagnosed Ms. D. with left knee pain;

history of hydronephrosis and borderline renal function; psoriasis; and status post

advanced cervical cancer. Dr. Hines noted that he could not “find any evidence of a




57
     A.R. 409–15.
58
     A.R. 400–02.
59
     A.R. 375–86.


Case No. 3:19-cv-00242-TMB, Lisa D. v. Saul
Decision and Order
Page 13 of 36


          Case 3:19-cv-00242-TMB Document 16 Filed 04/29/20 Page 13 of 36
neurological cause for her knee pain.” He also noted a “mildly abnormal EMG/NCV of

the [lower extremities],” but was “unable to find evidence of a concurrent radiculopathy or

plexopathy.”60 The MRI of her lumbar spine showed bilateral hydronephrosis; a small

synovial cyst arising from the left L4-L5 facet joint; and mild degenerative disc changes

at L4-L5, with no spinal stenosis or neural foraminal.61

          On March 31, 2015, Ms. D. saw Jeffrey Harmon, PA-C, at ANMC. She reported

ongoing pain and clicking beneath her patella. She reported a hyperextension injury while

playing basketball in middle school. On physical examination, Dr. Harmon observed a

positive patella grind test and a positive Lachman 2mm. Ms. D. had an x-ray of her left

knee. The x-ray showed diffuse demineralization and a slight medial compartment joint

space narrowing.62

          On July 31, 2015, Ms. D. saw William Lubke, M.D., at ANMC. Dr. Lubke diagnosed

Ms. D. with acidosis; bilateral hydronephrosis; cancer of the cervix; chronic kidney

disease, stage III; contact dermatitis and eczema; low blood potassium; renal tubular

acidosis; ureteral obstruction on the left; and other urinary problems. The ultrasound

taken at the visit showed stable bilateral hydronephrosis.63

          On August 6, 2015, Ms. D. saw Zipporah Krishnasami, M.D., at ANMC. She

reported that she had not been taking her bicarb medication regularly because it was “so

60
     A.R. 352–54, 361.
61
     A.R. 358.
62
     A.R. 337–43.
63
     A.R. 304–11.


Case No. 3:19-cv-00242-TMB, Lisa D. v. Saul
Decision and Order
Page 14 of 36


          Case 3:19-cv-00242-TMB Document 16 Filed 04/29/20 Page 14 of 36
powdery” and got “stuck.” She also reported that she could not straighten her back and

she was hurting, especially her left knee/leg. She requested a three-prong cane. On

physical examination, Dr. Krishnasami observed that Ms. D. was alert and oriented, but

tearful at times. Dr. Krishnasami also observed Ms. D. had a reducible ventral hernia with

umbilical ulcer treated with topical cream; no active synovitis; walked with a limp, mildly

hunched over; had intact bilateral lower extremity strength; coherent speech; and an

appropriate mood and affect. Her creatinine at the visit was 1.2 mg/dL. Dr. Krishnasami

assessed Ms. D. with stable stage 3 chronic kidney disease and hydronephrosis;

hyperchloremic metabolic acidosis related to ileal-conduit and distal RTA; low bicarb with

an admission Ms. D. had not been taking sodium bicarbonate; myalgias/muscle tightening

related to metabolic acidosis and hypophosphatemia; an umbilical ulcer; and a history of

ureteral reconstruction and cervical cancer. Dr. Krishnasami recommended an increase

in sodium bicarbonate; an increase in phosphate in diet; beginning kphos 500 mg and

Robaxin 750 mg; wound care for non-healing umbilical ulcer; and a physical therapy

referral for a cane.64

         From December 1–3, 2015, Ms. D. was admitted to ANMC Hospital for severe

hyperchloremic metabolic acidosis.       She received aggressive IVF repletion and

electrolyte repletion.   She reported being compliant with her medications and

supplements, but continued to have worsening of her electrolytes, cramping, and

weakness. The attending physician included medication non-compliance as a diagnosis.



64
     A.R. 758–63.


Case No. 3:19-cv-00242-TMB, Lisa D. v. Saul
Decision and Order
Page 15 of 36


          Case 3:19-cv-00242-TMB Document 16 Filed 04/29/20 Page 15 of 36
The renal ultrasound showed bilateral moderate hydronephrosis “which is slightly

improved on the right and stable on the left.” Her creatinine was 1.2 mg/dL. She was

discharged on December 3, 2015. At the time of discharge, Ms. D. was able to complete

her ADLs independently; she was alert; and her behavior/affect was appropriate.65

         On January 6, 2016, Ms. D. saw Scott Walker, M.D., at ANMC. She reported

having had falls due to leg muscle spasms associated with an electrolyte abnormality.

Her creatinine was 1.3 mg/dL at the visit. Dr. Walker diagnosed Ms. D. with left flank pain

and recommended continuing Percocet for pain management with expected improvement

in four weeks and resolution in three to five months. He also assessed Ms. D. with a

recent history of acute renal failure and URI.66

         On February 4, 2016, Ms. D. saw Dr. Walker. She reported following up on a

hospital admission for hyperchloremic metabolic acidosis. She reported continued large-

muscle soreness in her legs and mild nausea. On physical examination, Dr. Walker

observed that Ms. D. was alert and oriented; was “delightful”; and had normal range of

motion and a normal gait. Her creatinine was 1.3 mg/dL. The x-ray of her chest showed

no acute cardiopulmonary pathology.67

         On April 11, 2016, Ms. D. followed up with ANP Bassett. She reported “feeling

good which is relatively rare for Lisa.” She reported taking magnesium prior to her




65
     A.R. 1018–32, 1073–74.
66
     A.R. 718–21.
67
     A.R. 996–1005.


Case No. 3:19-cv-00242-TMB, Lisa D. v. Saul
Decision and Order
Page 16 of 36


          Case 3:19-cv-00242-TMB Document 16 Filed 04/29/20 Page 16 of 36
potassium supplements. She “admit[ted] to not taking sodium bicarb but has been on

potassium supplements and is taking [those].” On physical examination, ANP Bassett

observed Ms. D. was alert and oriented; in no acute distress; “pleasant”; and ambulatory.

Her creatinine was 1.1 mg/dL. ANP Bassett noted that Ms. D.’s kidney function was stable

but her Co2 was down. She noted that Ms. D. was not taking her sodium bicarb. ANP

Bassett adjusted Ms. D.’s supplements and medications.68

         On June 4, 2016, Ms. D. presented to the emergency department at Providence

Seward Medical Center. She reported left flank pain radiating to the left lateral chest with

nausea and vomiting. The attending physician noted that Ms. D. had been hospitalized

in December 2015 for similar chest pain and that at that time her potassium was low. On

physical examination, Ms. D. was alert and oriented with a normal gait and mild

periumbilical erythema. Her creatinine was 1.14. The chest x-ray was normal. The renal

ultrasound showed moderate bilateral hydronephrosis, new from prior. The attending

physician refilled Ms. D.’s Zofran and prescribed an antibiotic for acute left

pyelonephritis.69

         On June 9, 2016, Ms. D. followed up with Robin Bassett, ANP. She reported

intermittent cramping in her right thigh and groin. She reported she no longer took

magnesium. She also reported that she continued to take potassium supplements and




68
     A.R. 977–93.
69
     A.R. 481–90, 504–05.


Case No. 3:19-cv-00242-TMB, Lisa D. v. Saul
Decision and Order
Page 17 of 36


          Case 3:19-cv-00242-TMB Document 16 Filed 04/29/20 Page 17 of 36
sodium bicarb. ANP Bassett noted that Ms. D. was not taking enough bicarb and

increased Ms. D.’s dosage.70

         On September 7, 2016, Ms. D. presented to the emergency department at

Providence Seward Medical Center. She reported having chills, bilateral flank pain,

headache, and some nausea and vomiting. On physical examination, the attending

physician observed that Ms. D. was an awake, alert, and oriented patient “who interact[ed]

well with the examiner”; had normal speech and memory; and showed no evidence of

vertigo. The attending physician observed no cyanosis; no edema; and no weakness in

the lower extremities. Ms. D.’s creatinine level was 1.39 mg/dL. The attending physician

assessed Ms. D. with “symptoms similar to some of the episodes of pyelonephritis that

she has had in the past.”      Ms. D. was admitted for IV antibiotics and repletion of

electrolytes. Ms. D. was discharged on September 8, 2016.71

         On October 13, 2016, Ms. D. saw Manpreet Bhandal, M.D., at ANMC. She

reported leg cramps on and off.         She also reported “sometimes miss[ing] her

supplements,” but otherwise she felt okay and had no complaints.             On physical

examination, Ms. D. was alert and oriented; in no acute distress; and ambulatory. Ms.

D.’s creatinine was 1.1 mg/dL.      Dr. Bhandal recommended that Ms. D. have her




70
     A.R. 943–50.
71
     A.R. 857–75.


Case No. 3:19-cv-00242-TMB, Lisa D. v. Saul
Decision and Order
Page 18 of 36


          Case 3:19-cv-00242-TMB Document 16 Filed 04/29/20 Page 18 of 36
magnesium and other electrolytes checked; follow up as scheduled with Dr. Burke;

continue her medications; and stop smoking.72

         On November 18, 2016, Ms. D. followed up with Dr. Lubke. Dr. Lubke noted that

Ms. D.’s bilateral hydronephrosis and renal function were stable.73

         On April 10, 2017, Ms. D. presented to the emergency department at ANMC

Hospital. She reported falling out of a wheelchair when a shuttle bus “stopped abruptly.”

She reported pain in her right hand, thumb, upper forearm, and shoulder. Ms. D. reported

that she was able to walk, but she lost her balance sometimes and was usually in a

wheelchair. The x-ray of Ms. D.’s hand showed no dislocation or obvious fracture. Ms.

D. was diagnosed with a hand contusion and discharged.74

         On April 11, 2017, Ms. D. followed up with Dr. Bhandal. She reported being

compliant with her supplements, but Dr. Bhandal noted that she “was not taking vitamin

D, calcium and bicarbonate was being taken 2 tabs twice a day and not 4 twice a day.”

She also reported she “had a fall in the bus yesterday as the driver [braked] hard.” She

reported using a wheelchair “as her spasms are getting worse.” On physical examination,

Ms. D. was alert and oriented; in no acute distress; ambulatory; with clear and coherent

speech; cooperative; and with an appropriate mood and affect. Dr. Bhandal adjusted Ms.

D.’s medications.75

72
     A.R. 923–31.
73
     A.R. 1251–58.
74
     A.R. 1235–40.
75
     A.R. 1226–34.


Case No. 3:19-cv-00242-TMB, Lisa D. v. Saul
Decision and Order
Page 19 of 36


          Case 3:19-cv-00242-TMB Document 16 Filed 04/29/20 Page 19 of 36
         On May 11, 2017, Ms. D. followed up with Dr. Bhandal. She reported that her

“cramps [were] a lot better and she [felt] a lot better as her electrolytes are better.” She

reported “off and on” swelling of the lower extremities and that she was “still using a walker

for protection.” On physical examination, Ms. D. was alert and oriented; in no acute

distress; ambulatory; with clear and coherent speech; cooperative; and with an

appropriate mood and affect. Her creatinine was 1.3 mg/dL. Dr. Bhandal refilled and

adjusted Ms. D.’s medications. He prescribed 4 tabs BID of sodium bicarb.76

         On June 30, 2017, Ms. D. saw Dr. Burke. Dr. Burke noted that Ms. D. had “what

appears to be stable bilateral hydronephrosis” and that the renal ultrasound performed at

the visit was “again stable.” She reported being seen once for a UTI in November 2016,

“but is otherwise doing well.”77

         On August 10, 2017, Ms. D. saw Darpan Gandhi, M.D., at ANMC. She reported

that she felt better, had no complaints, and was taking all of her medications regularly.

On physical examination, Dr. Gandhi observed that Ms. D. was alert and oriented;

ambulatory with a normal gait; and was cooperative with an appropriate mood and affect.

A recent PET scan “to rule out recurrence of her cervix cancer” was normal. The bone

density DEXA showed osteoporosis. The reviewing physician recommended a repeat

bone density assessment in two years. It was also recommended that Ms. D. begin




76
     A.R. 1212–19.
77
     A.R. 1197–1205.


Case No. 3:19-cv-00242-TMB, Lisa D. v. Saul
Decision and Order
Page 20 of 36


          Case 3:19-cv-00242-TMB Document 16 Filed 04/29/20 Page 20 of 36
estrogen replacement therapy, but that she had been “counseled as to this option many

times in the past but has never followed through with the medication.”78

         On November 17, 2017, Ms. D. presented to the emergency department at ANMC

for bicarbonate infusion due to “abnormal labs.” She reported a recent episode of severe

heartburn resulting in nausea and vomiting. She reported having difficulty taking her

medications, “especially sodium bicarb.”       On physical examination, the attending

physician observed abdominal tenderness; “dry grayish patches on lower extremities”;

and normal orientation and coordination. The attending physician noted a possible UTI,

but also noted that Ms. D. reported building up resistance to antibiotic due to multiple

UTIs.79

         On November 22, 2017, Ms. D. followed up with Robert Reeg, M.D., at ANMC by

telephone. He prescribed Cipro. He noted that Ms. D.’s creatinine was 1.4 mg/dL.80

         On January 30, 2018, Ms. D. followed up with Michael Nasenbeny, M.D., and Dr.

Bhandal, at ANMC. She reported “significant muscle spasms” and an abdominal hernia.

Her creatinine was 1.3 mg/dL. On physical examination, Dr. Nasenbeny observed a

“large soft hernia just left and superior to her umbilicus.” Dr. Nasenbeny referred Ms. D.

to surgery and refilled her narcotic pain medication.81




78
     A.R. 1173–81, 1188–91.
79
     A.R. 1135–40.
80
     A.R. 1140–41.
81
     A.R. 1150–63.


Case No. 3:19-cv-00242-TMB, Lisa D. v. Saul
Decision and Order
Page 21 of 36


          Case 3:19-cv-00242-TMB Document 16 Filed 04/29/20 Page 21 of 36
         On June 25, 2018, Ms. D. followed up with Dr. Bhandal. She reported being

compliant with her medications, except Vitamin D. Dr. Bhandal recommended following

up in 6 months.82

         On May 17, 2018, Ms. D. saw Katie Ernst, APRN, at North Star Health Clinic for

follow up and to refill her medication for anxiety. She stated that she was “here today with

her mother to discuss her conditions as she is applying for disability.” Ms. D. reported

needing to “start pain medication for her pelvic pain and flank pain” and that she “cannot

stand for long periods of time due to her feet and leg swelling.” She also reported vertigo

type symptoms for the past six months. APRN Ernst reported that Ms. D. denied urinary

symptoms. On physical examination, APRN Ernst observed that Ms. D. was alert and

oriented; tearful; had bilateral lower extremity swelling; an open umbilicus skin with

drainage; and a slow gait. She observed that Ms. D.’s ears and nose were “consistent

with allergic type symptoms with seasonal change.” Ms. D. stated “she [was] unable to

work due to not only her significant medical history and current comorbidities, but also

due to her frequent scheduled medical appointments and lab draws which are at least

monthly.” APRN Ernst opined, “[Ms. D.]’s diagnosis of cervical cancer has had an

enormous impact on her ability to complete her activities of daily living. She suffers with

chronic pain, nausea, and fatigue secondary to her chemo and radiation therapy on initial

diagnosis. Her kidney and bowel function [are] abnormal and [she] requires frequent

visits to specialists. Her leg swelling and pain prevents her from standing and walking for



82
     A.R. 1289–97.


Case No. 3:19-cv-00242-TMB, Lisa D. v. Saul
Decision and Order
Page 22 of 36


          Case 3:19-cv-00242-TMB Document 16 Filed 04/29/20 Page 22 of 36
long periods of time. She suffers from malaise and nausea which prevent her from being

a reliable employee due to her illness. Her anxiety related to her comorbidities causes

overwhelming emotion when in public situations due to her diagnosis and

physical/emotional trauma. She is unable to work due to the need for pain management

medication secondary to her muscle spasms and lower back/flank pain [after] surgery. At

this time, [Ms. D.] is working towards getting herself healthy and controlling her symptoms

[after] radiation/chemo.”83

          On October 4, 2018, Dr. Nasenbeny wrote a letter on Ms. D.’s behalf. He stated,

“[i]t is my medical opinion that due to [Ms. D.]’s multiple chronic medical conditions she is

not physically capable of working and is medically disabled.”84

          Function Reports

          On August 30, 2016, Ms. D. completed a function report. She reported that she

had “chronic low potassium that effects my muscles in my legs” and muscle spasms

lasting about 30 seconds. She reported that she woke up at night with fevers and small

muscle spasms; had kidney pain from multiple surgeries and chronic kidney disease; and

was nauseated a lot, affecting her daily routine. She reported that her daily routine was

to take medications; eat a snack; watch television or use the computer “for a couple

hours,” and take naps in the afternoon. She reported having pets and buying them food,

feeding them, and providing water. She reported needing help getting on her pants,



83
     A.R. 1309–12.
84
     A.R. 28.


Case No. 3:19-cv-00242-TMB, Lisa D. v. Saul
Decision and Order
Page 23 of 36


          Case 3:19-cv-00242-TMB Document 16 Filed 04/29/20 Page 23 of 36
underwear, and socks, but could perform her other personal care. She indicated she

could prepare simple meals such as frozen meals and sandwiches, but that a friend would

come over to “cook a good meal for me” and help with the housework and doing the

dishes. Ms. D. also reported that she could do one load of laundry per week; did not do

yardwork; sat outside each day; shopped by computer; could handle her finances; and

could follow written instructions very well. She indicated that she could drive, but when

she traveled, she rode in a car. Ms. D. reported that she did not handle stress well due

to “bad anxiety.” She reported using a cane to get up sometimes and that she used a

wheelchair when she needed to go long distances. She remarked that she had been

hospitalized “a lot in this past year due to chronic low potassium problems” and often

presented to the emergency room for nausea, throwing up, chills, and fevers.85

         Testimony on July 13, 2018

         On July 13, 2018, Ms. D. appeared and testified before ALJ Paul Hebda without

representation. Ms. D. testified that she had not worked since June 2009. She testified

that she lived in an apartment with a roommate. She reported that she did not drive and

that she had “problems taking my sodium bicarb, which is for my kidney disease.” Ms. D.

acknowledged that her doctor said she wasn’t compliant, but she testified that she “was

taking it, but, it was [   ] making me throw up, so they changed [    ] the dosage, and

everything. So things have been better with that.” She testified that she had muscle

spasms that would cause difficulty with dressing; that she had a shower chair; and her



85
     A.R. 262–270.


Case No. 3:19-cv-00242-TMB, Lisa D. v. Saul
Decision and Order
Page 24 of 36


          Case 3:19-cv-00242-TMB Document 16 Filed 04/29/20 Page 24 of 36
mother and roommate helped her with shopping and taking care of the apartment. Ms.

D. reported spending her days watching TV or going on a drive as a passenger. She

testified she had cats.86

         Stephen Andersen, M.D., testified as the medical expert. Based on a review of the

medical record, Dr. Andersen testified that Ms. D. had cervical cancer treated with surgery

and radiation “and that seems to be pretty much cured now.” He noted scarring of the

uterus and kidney disease from radiation that necessitated ileal bypass surgery in 2013

and left her with chronic kidney disease. Dr. Andersen noted that the kidney disease had

been closely followed by Ms. D.’s nephrologist and “which when she has been compliant

with her medication, seems to do fairly well.” Dr. Andersen also testified, “[a]nd it looks

like she did take her medications, but, [she] would sometimes end up in the hospital

because of electrolyte abnormalities due to the chronic kidney disease.” Dr. Andersen

noted that Ms. D.’s vertigo had only been a complaint “in the past few months.” He

testified that Ms. D.’s physicians recommended “just conservative management” of her

chronic tear of the ACL and chronic slightly degenerative condition in the knee cap. Dr.

Andersen opined that Ms. D.’s hypokalemia had been controlled “when she takes her

medication.” He opined that Ms. D.’s impairments did not meet or equal a listing. He

provided an RFC with the following limitations: occasionally lifting and carrying twenty

pounds; frequently lifting and carrying ten pounds; standing or walking four hours and

sitting six hours out of an eight-hour workday; no pushing or pulling except as listed with



86
     A.R. 34–35, 43–48.


Case No. 3:19-cv-00242-TMB, Lisa D. v. Saul
Decision and Order
Page 25 of 36


          Case 3:19-cv-00242-TMB Document 16 Filed 04/29/20 Page 25 of 36
the weight restrictions; frequently climbing ramps and stairs; never climbing ladders,

ropes, or scaffolds; frequently crouching; occasionally crawling; avoiding concentrated

cold, humidity, vibration, fumes, and concentrated hazards.87

          Collette Valette, a clinical psychologist, testified as a medical expert. Based on

her review of the record, Dr. Valette testified that Ms. D. had a diagnosis for anxiety but

did not take medication for it. She opined that Ms. D. had no mental health limitations. 88

          William Weiss testified as the vocational expert.             Based on the ALJ’s first

hypothetical,89 VE Weiss opined that Ms. D. would not be able to perform her past relevant

work in home healthcare. He opined that Ms. D. would be able to perform other jobs at

the light level in the national economy, including personal attendant (DOT 309.674-014);

basket filler (DOT 529.687-010); garment sorter (DOT 222.687-014); and storage rental

clerk (DOT 295.367-026).90




87
     A.R. 36–40.
88
     A.R. 41–43.
89
     The ALJ’s first hypothetical was as follows:

          I have an individual of the claimant’s age, education, past work, who would be able
          to perform light level work as defined by the Social Security Administration, but
          with the following modifications. Standing and walking would be up to four hours
          in an eight-hour day, and then sitting would be up to six hours in an eight-hour day.
          You would have frequent climbing of ramps and stairs, kneeling, and crouching.
          Only occasional crawling, and we would have no climbing of ladders, ropes, or
          scaffolds. We would also have the avoidance of concentrated exposure to non-
          weather-related extreme cold, moving and hazardous machinery, and unprotected
          heights. A.R. 49–50.
90
     A.R. 48–52.


Case No. 3:19-cv-00242-TMB, Lisa D. v. Saul
Decision and Order
Page 26 of 36


           Case 3:19-cv-00242-TMB Document 16 Filed 04/29/20 Page 26 of 36
                                      IV.    DISCUSSION

          Ms. D. is represented by counsel. In her opening brief, Ms. D. alleges that the

ALJ’s decision is not supported by substantial evidence and is the product of reversible

errors of law because the ALJ: (1) failed to fully and fairly develop the record “with respect

to the appropriate residual functional capacity from the alleged onset date through the

entire period at issue”; (2) failed to account for Ms. D.’s cane in the RFC; and 3) provided

a defective RFC to the vocational witness.91 She seeks remand for de novo hearing and

a new decision.92          The Commissioner disputes Ms. D.’s assertions.93         The Court

addresses each of Ms. D.’s assertions in turn:

          A. Development of the Record

          Ms. D. asserts that the ALJ failed to fully and fairly develop the record. She alleges

that the ALJ should have “simply asked Dr. Andersen to account for the period separately

from the alleged onset date through the period when Dr. Andersen opined that her present

condition permits Light exertional capacity RFC.”94 Ms. D also alleges that 1) the ALJ

decision “mischaracterized Dr. Andersen’s testimony and opinion” regarding the issue of

medication compliance and 2) Dr. Andersen’s testimony failed to take account of Ms. D.’s

use of a cane, walker, and wheelchair.95


91
     Docket 12 at 17–24.
92
     Docket 12 at 24.
93
     Docket 13 at 2–7.
94
     Docket 12 at 17.
95
     Docket 12 at 18.


Case No. 3:19-cv-00242-TMB, Lisa D. v. Saul
Decision and Order
Page 27 of 36


          Case 3:19-cv-00242-TMB Document 16 Filed 04/29/20 Page 27 of 36
          1. Legal Standard

          The ALJ has an “independent duty to fully and fairly develop the record and to

assure that the claimant’s interests are considered.”96 An “ALJ’s duty to develop the

record further is triggered only when there is ambiguous evidence or when the record is

inadequate to allow for proper evaluation of the evidence.”97

          2. Disability Determination Time Period

          In this case, Dr. Andersen reviewed Ms. D.’s medically determinable impairments

in the record before him, determined that none of the impairments met or equaled a listing,

and provided an opinion as to the limitations Ms. D. required in the RFC. 98 Other than a

comment that Ms. D.’s cervical cancer “seems to be pretty much cured now according to

her follow-up visits with . . . gynecology oncology,” Dr. Andersen’s testimony did not

distinguish between Ms. D.’s condition at present and her condition during the disability

determination period as a whole.99 Dr. Andersen’s testimony regarding the disability

determination period was not ambiguous and the record was not inadequate on this issue.

The ALJ did not have a duty to ask Dr. Andersen to bifurcate the disability period or

otherwise develop the record further on this point.




96
  Tonapetyan v. Halter, 242 F.3d 1144, 1150 (9th Cir. 2001) (internal citations and quotations
omitted).
97
     McLeod v. Astrue, 640 F.3d 881, 885 (9th Cir. 2011) (internal citations omitted).
98
     A.R. 36–39.
99
     A.R. 36.


Case No. 3:19-cv-00242-TMB, Lisa D. v. Saul
Decision and Order
Page 28 of 36


           Case 3:19-cv-00242-TMB Document 16 Filed 04/29/20 Page 28 of 36
          3. Medication Compliance and Use of a Cane

          In his decision, the ALJ focused on the issue of Ms. D.’s medication compliance.100

“An ALJ properly considers evidence associated with treatment, including evidence of

improvement.”101 Here, the ALJ assigned “great weight” to the opinion of Dr. Andersen,

including Dr. Andersen’s testimony regarding Ms. D.’s compliance with her

medications.102 At the hearing, Dr. Andersen gave the following relevant testimony:

          As a side effect of the radiation, they think that caused some scarring in her
          uterus, which was also in kidney disease, and that necessitated what’s
          called an ileal bypass. And that was done in 2013, and that has left her with
          some chronic kidney disease, which has been followed closely with her
          Nephrologist, which when she has been compliant with her medication,
          seems to do fairly well.

          And, it looks like she did take her medications, but, [she] would sometimes
          end up in the hospital because of electrolyte abnormalities due to the
          chronic kidney disease.103

          However, the ALJ’s summary of Dr. Andersen’s testimony regarding Ms. D.’s

medication compliance was inaccurate. The ALJ stated in his decision:

          Dr. Andersen testified [Ms. D.] has been followed closely by a nephrologist.
          He further testified that when [Ms. D.] is compliant with her medications, she
          seems to do fairly well. Dr. Andersen noted [Ms. D.], at times, would not

100
      A.R. 17–21.
101
    See 20 C.F.R. §§ 404.1529(c)(3), 416.929(c)(3) (effective for claims before March 27, 2017)
(treatments or other methods used to alleviate symptoms are “important indicator[s] of the
intensity and persistence of your symptoms”); Tommasetti v. Astrue, 533 F.3d 1035, 1039–40 (9th
Cir. 2008) (ALJ may consider evidence of favorable response to conservative treatment); Warre
v. Comm’r of the SSA, 439 F.3d 1001, 1006 (9th Cir. 2006) (“Impairments that can be controlled
effectively with medication are not disabling for the purpose of determining eligibility for SSI
benefits.”).
102
      A.R. 17–18.
103
      A.R. 36–37 (emphasis added).


Case No. 3:19-cv-00242-TMB, Lisa D. v. Saul
Decision and Order
Page 29 of 36


          Case 3:19-cv-00242-TMB Document 16 Filed 04/29/20 Page 29 of 36
            take her medications, which resulted in hospitalizations due to electrolyte
            abnormalities.104

            The ALJ’s error is not harmless.105 “[A]lthough we will not fault the [ALJ] merely

for explaining [his] decision with less than ideal clarity, we still demand that the [ALJ] set

forth the reasoning behind [his] decisions in a way that allows for meaningful review.” 106

Here, the ALJ assigned great weight to the testimony and opinion of Dr. Andersen. At the

same time, the ALJ inaccurately summarized Dr. Andersen’s hearing testimony regarding

Ms. D.’s hospitalizations and medication compliance. Further, the medical record is not

entirely clear. Ms. D. was hospitalized multiple times during the disability determination

period for repletion of electrolytes and for bicarbonate infusions.107 Some treatment

records noted that Ms. D. experienced more muscle cramps when she did not take her

medications or that she was taking an incorrect dosage, but in other records Ms. D.’s

providers made adjustments to the dosages even when Ms. D. reported taking her

medications as prescribed.108

            Dr. Anderson’s testimony and the record evidence regarding Ms. D.’s medication



104
      A.R. 17 (emphasis added).
105
    Brown-Hunter v. Colvin, 806 F.3d 487, 492 (9th Cir. 2015) (“Even when the ALJ commits legal
error, we uphold the decision where that error is harmless, meaning that it is inconsequential to
the ultimate nondisability determination, or that, despite the legal error, the agency’s path may
reasonably be discerned, even if the agency explains its decision with less than ideal clarity.”)
(internal quotation marks and citations omitted).
106
      Id.
107
      e.g., A.R. 1018–32, 857–67, 1135–40.
108
      e.g., A.R. 409–14, 454, 943, 977, 1226.


Case No. 3:19-cv-00242-TMB, Lisa D. v. Saul
Decision and Order
Page 30 of 36


            Case 3:19-cv-00242-TMB Document 16 Filed 04/29/20 Page 30 of 36
compliance is ambiguous. Ms. D.’s medication compliance also appears to be the only

specific reason the ALJ rejected Ms. D.’s testimony. Therefore, the ALJ failed to fully and

fairly develop the record regarding Ms. D.’s medication compliance. The Court does not

address Ms. D.’s argument that Dr. Andersen should have testified about Ms. D.’s use of

a cane, walker, and wheelchair as the ALJ will also have the opportunity to address this

issue on remand.

          B. Ms. D.’s Symptom Testimony

          Ms. D. asserts that the “record reflects no attempt at the hearing to inquire why

she allegedly failed to comply with the medication regimen.” Ms. D. contends that she

“testified at [the] hearing that she was compliant, and specifically disputed medical

records that noted non-compliance.”109

          Credibility determinations are the province of the ALJ.110 An ALJ engages in a

two-step analysis to determine the credibility of a claimant’s testimony regarding

subjective pain or symptoms.111 In the first step, the claimant “need not show that her

impairment could reasonably be expected to cause the severity of the symptom she has

alleged; she need only show that it could reasonably have caused some degree of the

symptom.”112 On this point, the ALJ determined that Ms. D.’s status post cervical cancer;


109
      Docket 12 at 19–22.
110
      Fair v. Bowen, 885 F.2d 597, 604 (9th Cir. 1989).

  Garrison v. Colvin, 759 F.3d 995, 1011 (9th Cir. 2014); Treichler v. Comm’r of Soc. Sec. Admin.,
111

775 F.3d 1090, 1102 (9th Cir. 2014).
112
   Smolen v. Chater, 80 F.3d 1273, 1282 (9th Cir. 1996) (superseded by statute, 20 C.F.R. §§
404.1529 (c)(3), 416.929 (c)(3), effective for claims before March 27, 2017).


Case No. 3:19-cv-00242-TMB, Lisa D. v. Saul
Decision and Order
Page 31 of 36


           Case 3:19-cv-00242-TMB Document 16 Filed 04/29/20 Page 31 of 36
chronic kidney disease; chronic ACL tear of the left knee; and degenerative disc disease

of the lumbar spine were severe impairments.113

          In the second step, the ALJ evaluates the intensity and persistence of a claimant’s

symptoms by considering “all of the available evidence, including [the claimant’s]

medical history, the medical signs and laboratory findings and statements about how

[the claimant’s] symptoms affect [her].”114 If a claimant meets the first test and there is

no evidence of malingering, the ALJ may reject testimony regarding the claimant’s

subjective pain or the intensity of symptoms, but must provide “specific, clear and

convincing reasons for doing so.”115 The ALJ is required to “specifically identify the

testimony from a claimant she or he finds not to be credible and explain what evidence

undermines [that] testimony”; general findings are insufficient.116 An ALJ may consider

at least the following factors when weighing the claimant’s credibility: claimant’s

reputation for truthfulness, inconsistencies either in claimant’s testimony or between her

testimony and her conduct, claimant’s daily activities, her work record, and testimony

from physicians and third parties concerning the nature, severity, and effect of the

symptoms of which claimant complains.117 If the ALJ’s credibility finding is supported by



113
      A.R. 14.
114
      20 C.F.R. §§ 404.1529(a), 416.929(a) (text of subsection for claims before March 27, 2017).
115
      Smolen, 80 F.3d at 1281; Ghanim v. Colvin, 763 F.3d 1154, 1163 (9th Cir. 2014).

  Treichler, 775 F.3d at 1102 (quoting Holohan v. Massanari, 246 F.3d 1195, 1208 (9th Cir. 2001);
116

Lester v. Chater, 81 F.3d 821, 834 (9th Cir. 1995)).

  Thomas v. Barnhart, 278 F.3d 947, 958–59 (9th Cir. 2002) (internal quotations and citations
117

omitted).


Case No. 3:19-cv-00242-TMB, Lisa D. v. Saul
Decision and Order
Page 32 of 36


           Case 3:19-cv-00242-TMB Document 16 Filed 04/29/20 Page 32 of 36
substantial evidence in the record, we may not engage in second-guessing.118

          In his decision, the ALJ concluded that Ms. D.’s “complaints of kidney dysfunction

[were] not as disabling as she alleg[ed].” He provided the following reason: “As Dr.

Andersen testified to, the majority of [Ms. D.]’s exacerbations came when she was non-

compliant with her medications.” And, “[a]t the hearing [Ms. D.] testified that she would

often not take her medication, as the medication would make her nauseous, which she

also noted on August 30, 2016.”119

          Ms. D. actually testified that she did “have problems taking my sodium bicarb,

which is for my kidney disease” and that was “what the doctor [was] talking about that

they were saying that I wasn’t compliant, but, I was. I was taking it, but, it was [ ] making

me throw up, so they changed [           ] the dosage, and everything. So things have been

better with that.”120

          Again, the ALJ’s above account of Ms. D.’s testimony regarding her medication

compliance was not entirely accurate. Further, the ALJ did not provide any other specific

reasons for discounting Ms. D.’s testimony.121 For example, the ALJ did not discuss Ms.

D.’s very limited daily activities in the record. Ms. D. testified that she had muscle spasms

that would cause difficulty with dressing at times; she used a shower chair to shower; and

her mother and roommate helped her with shopping and taking care of the apartment.


118
      Morgan v. Comm’r of Soc. Sec. Admin., 169 F.3d 595, 600 (9th Cir. 1999).
119
      A.R. 20–21.
120
      A.R. 44.
121
      See Brown-Hunter, 806 F.3d at 494.


Case No. 3:19-cv-00242-TMB, Lisa D. v. Saul
Decision and Order
Page 33 of 36


           Case 3:19-cv-00242-TMB Document 16 Filed 04/29/20 Page 33 of 36
Ms. D. reported spending her days watching TV or going on a drive as a passenger. 122

In her August 2016 report, Ms. D. reported similar limited daily activities. 123 Treatment

records also specifically noted the few times that Ms. D. indicated she actually felt fine.124

          For the foregoing reasons, the ALJ failed to provide specific, clear and convincing

reasons for discounting Ms. D.’s symptom testimony.

          C. The RFC and VE Testimony

          Ms. D. alleges that the RFC does not reflect all of her limitations, specifically, it

“takes no account of cane/walker, wheelchair” and it fails “to account for electrolyte

abnormalities that are a result of chronic kidney disease.”125

          A court should affirm an ALJ’s determination of a claimant’s RFC “if the ALJ applied

the proper legal standard and his decision is supported by substantial evidence.” 126 In

assessing an RFC, the ALJ “must consider limitations and restrictions imposed by all of

an individual’s impairments, even those that are not ‘severe.’”127 It is “proper for an ALJ




122
      A.R. 44–46.
123
      A.R. 263.

  e. g., A.R. 400 (In December 2014, Ms. D. reported at her appointment with Dr. Burke that she
124

was “feeling fine” with no complaints. “This is the first time the patient said that.”); A.R. 977 (In
April 2016, she reported “feeling good which is relatively rare for Lisa.”).
125
      Docket 12 at 23.

  Bayliss v. Barnhart, 427 F.3d 1211, 1217 (9th Cir. 2005) (citing Morgan v. Comm’r of Soc. Sec.
126

Admin., 169 F.3d 595, 599 (9th Cir. 1999)).
127
   See SSR 96-08p, available at 1996 WL 374184 at *5; 20 C.F.R. §§ 404.1545(a)(2),
416.945(a)(2) (“We will consider all of your medically determinable impairments of which we are
aware, including your medically determinable impairments that are not ‘severe.’”).


Case No. 3:19-cv-00242-TMB, Lisa D. v. Saul
Decision and Order
Page 34 of 36


          Case 3:19-cv-00242-TMB Document 16 Filed 04/29/20 Page 34 of 36
to limit a hypothetical to those impairments that are supported by substantial evidence in

the record.”128 But, “an RFC that fails to take into account a claimant’s limitations is

defective.”129 When posing a hypothetical question to a VE, the ALJ’s “depiction of the

claimant’s disability must be accurate, detailed, and supported by the medical record.”130

And, “[h]ypothetical questions asked of the vocational expert must ‘set out all of the

claimant’s impairments.’”131

          In this case, the ALJ’s RFC mirrored Dr. Andersen’s testimony. However, the ALJ’s

RFC determination is flawed because, as explained above, the ALJ improperly discounted

Ms. D.’s testimony and relied on an inaccurate presentation of Dr. Andersen’s testimony

in the decision. Accordingly, the ALJ’s RFC may not have reflected all of Ms. D.’s

limitations and is defective.

          D. Scope of Remand

          The “ordinary remand rule” applies to disability cases. Under this rule, if “the

reviewing court simply cannot evaluate the challenged agency action on the basis of the

record before it, the proper course, except in rare circumstances, is to remand to the

agency for additional investigation or explanation.”132 Here, the ALJ failed to fully and


128
   Osenbrock v. Apfel, 240 F.3d 1157, 1165 (9th Cir. 2001) (citing Magallanes v. Bowen, 881 F.2d
747, 756-57 (9th Cir. 1989) (“the ALJ was free to accept . . . that the claimant’s depression was
mild and would not significantly interfere with the performance of work related activities.”)).
129
      Valentine v. Comm’r Soc. Sec. Admin., 574 F.3d 685, 690 (9th Cir. 2009).
130
      Tackett v. Apfel, 180 F.3d 1094, 1101 (9th Cir.1999).
131
      Lewis v. Apfel, 236 F.3d 503, 517 (9th Cir. 2001) (internal citation omitted).
132
      Treichler, 775 F.3d at 1099 (quoting Fla. Power & Light Co. v. Lorion, 470 U.S. 729, 744 (1985)).


Case No. 3:19-cv-00242-TMB, Lisa D. v. Saul
Decision and Order
Page 35 of 36


           Case 3:19-cv-00242-TMB Document 16 Filed 04/29/20 Page 35 of 36
fairly develop the record regarding Ms. D.’s medication compliance and did not provide

specific, clear and convincing reasons for rejecting Ms. D.’s symptom testimony. Further,

Ms. D.’s requested remedy is to remand for further proceedings. Therefore, the case will

be remanded for a new hearing and decision consistent with this decision. The ALJ will

specifically elicit testimony regarding Ms. D.’s medication compliance and use of assistive

devices, will follow up with Ms. D.’s treating physicians on those issues if necessary,

adjust the RFC accordingly, and issue a new decision.

                                              V.   ORDER

       The Court, having carefully reviewed the administrative record, finds that the ALJ’s

determinations are not free from legal error and are not supported by substantial evidence

in the record. Accordingly, IT IS ORDERED that Ms. D.’s request for relief at Docket 12

is GRANTED as set forth herein, the Commissioner’s decision is VACATED, and the

case is REMANDED to the SSA for further proceedings consistent with this decision.

       The Clerk of Court is directed to enter a final judgment accordingly.133

       DATED this 29th day of April, 2020 at Anchorage, Alaska.



                                                         /s/ Timothy M. Burgess___________
                                                         UNITED STATES DISTRICT JUDGE




133Due to the coronavirus pandemic, by Miscellaneous General Order 20-11, the District of Alaska
imposed a stay on all civil matters for 30 days, effective March 30, 2020. Effective May 1, 2020,
Miscellaneous General Order 20-13 extends Miscellaneous General Order 20-11 until June 1,
2020. As the presiding judge in this matter, the undersigned vacates the stay in this case to allow
entry of judgment and post-judgment motions. See MGO-20-11 at 6–7; MGO-20-13 at 5-
6. However, the parties may move or stipulate to extend any filing deadlines.


Case No. 3:19-cv-00242-TMB, Lisa D. v. Saul
Decision and Order
Page 36 of 36


        Case 3:19-cv-00242-TMB Document 16 Filed 04/29/20 Page 36 of 36
